Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 1 of 23 PageID# 394




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


 MILLENNIUM FUNDING, INC., EVE
 NEVADA, LLC, HUNTER KILLER
 PRODUCTIONS, INC., BODYGUARD
 PRODUCTIONS, INC., GUNFIGHTER
 PRODUCTIONS, LLC, VOLTAGE
 HOLDINGS, LLC, MILLENNIUM IP,
 INC., KILLING LINK DISTRIBUTION,
 LLC, LHF PRODUCTIONS, INC., RAMBO
 V PRODUCTIONS, INC., NIKOLA              Civil Action No. 1:21-cv-00282-RDA-TCB
 PRODUCTIONS, INC., OUTPOST
 PRODUCTIONS, INC., WONDER ONE,
 LLC, and 42 VENTURES, LLC,

            Plaintiffs,

                    vs.

 WICKED TECHNOLOGY LIMITED d/b/a
 VPN.HT, VPN.HT LIMITED, MOHAMED
 AMINE FAOUANI,
 JOHN OR JANE DOE d/b/a
 POPCORNTIME.APP, and DOES 1-100,

            Defendants.




                                      i
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 2 of 23 PageID# 395




                                                TABLE OF CONTENTS
                                                                                                                                   Page(s)

 I.     THE WICKED DEFENDANTS ARE NOT SUBJECT TO PERSONAL
        JURISDICTION IN THIS COURT. ....................................................................................3

        A.       The Wicked Defendants Are Not Subject to Specific Jurisdiction in
                 this Court. .................................................................................................................5

                 1.         The Wicked Defendants Did Not Purposefully Avail
                            Themselves of This Forum. .........................................................................7

                 2.         Plaintiffs’ Claims Do Not Arise Out of Activities Directed at
                            Virginia. .....................................................................................................10

                 3.         The Exercise of Personal Jurisdiction Over the Wicked
                            Defendants Is Not Constitutionally Reasonable. .......................................14

        B.       The Wicked Defendants Are Not Subject to General Jurisdiction in
                 this Court. ...............................................................................................................15

 II.    THE WICKED DEFENDANTS HAVE NOT BEEN LAWFULLY SERVED. ..............16

 III.   THE INJUNCTIONS MUST BE DISSOLVED ...............................................................17




                                                                   ii
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 3 of 23 PageID# 396




                                                  TABLE OF AUTHORITIES

                                                                                                                               Page(s)

 Cases

 ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,
    293 F.3d 707 (4th Cir. 2002) ........................................................................................... passim

 America Online, Inc. v. Huang,
   106 F. Supp. 2d 848 (E.D. Va. 2000) ..................................................................................4, 16

 Asahi Metal Ind. Co. v. Superior Court,
    480 U.S. 102, 107 S.Ct. 1026, 94 L.Ed.2d 92 (1987) ..............................................................15

 Attkisson v. Holder,
     925 F.3d 606 (4th Cir. 2019) ...................................................................................................16

 Baker v. Patterson Med. Supply, Inc.,
    No. 4:11cv37, 2011 WL 7153948 (E.D. Va. Nov. 17, 2011) ..................................................16

 Base Metal Trading v. OJSC Novokuznetsky Aluminum Factory,
    283 F.3d 208 (4th Cir. 2002) .....................................................................................................5

 Burger King Corp. v. Rudzewicz,
    471 U.S. 462 (1985) .........................................................................................................5, 6, 10

 Calder v. Jones,
    465 U.S. 783 (1984) .............................................................................................................7, 13

 Carefirst of Maryland v. Carefirst Pregnancy Ctrs.,
    334 F.3d 390 (4th Cir. 2003) ...............................................................................................9, 13

 CFA Inst. v. Inst. of Chartered Fin. Analysts of India,
   551 F.3d 285 (4th Cir. 2009) .....................................................................................................5

 Consulting Engineers Corp. v. Geometric Ltd.,
    561 F.3d 273 (4th Cir. 2009) ........................................................................................... passim

 Daimler AG v. Bauman,
    134 S. Ct. 746 (2014) ...............................................................................................................15

 Danville Plywood Corp. v. Plain and Fancy Kitchens, Inc.,
    218 Va. 533, 238 S.E.2d 800 (1977)........................................................................................16

 ESAB Group, Inc. v. Centricut, Inc.,
    126 F.3d 617 (4th Cir. 1997) .........................................................................................6, 13, 15



                                                                    iii
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 4 of 23 PageID# 397




 FireClean, LLC v. Tuohy,
    2016 U.S. Dist. LEXIS 96294 (E.D. Va., July 21, 2016) ........................................................10

 Foster v. Arletty 3 Sarl,
    278 F.3d 409 (4th Cir.2002) ....................................................................................................15

 Graduate Mgmt. Admission Council v. Raju (GMAC),
    241 F.Supp.2d 589 (E.D. Va. 2003) ........................................................................................13

 Helicopteros Nacionales de Colombia, S.A. v. Hall,
    466 U.S. 408 (1984) .................................................................................................................15

 Int’l Shoe Co. v. Washington,
     326 U.S. 310, 66 S. Ct. 154 (1945) ............................................................................................5

 Koehler v. Dodwell,
    152 F.3d 304 (4th Cir. 1998) .............................................................................................16, 17

 Walden v. Fiore,
    134 S.Ct. 1115 1122, 188 L.Ed.2d 12 (2014) ..........................................................................11

 Zaletel v. Prisma Labs, Inc.,
    226 F.Supp.3d 599 (E.D. Va. 2016) ............................................................................4, 5, 6, 13

 Zippo Mfg. Co. v. Zippo Dot Com, Inc.,
    952 F. Supp. 1119 (W.D Pa. 1997) ......................................................................................6, 10




                                                                    iv
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 5 of 23 PageID# 398



         MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’
                      FIRST AMENDED COMPLAINT

        Defendants WICKED TECHNOLOGY LIMITED d/b/a VPN.HT (“Wicked”), VPN.HT

 LIMITED (“VPN.HT”), and MOHAMED AMINE FAOUANI (“Faouani”), (collectively, “the

 Wicked Defendants”) by counsel and by special appearance for the limited purpose of

 challenging personal jurisdiction, respectfully submit this memorandum of law in support of

 their Motion to Dismiss Plaintiffs’ First Amended Complaint for lack of personal jurisdiction,

 pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. As grounds therefor,

 Defendants state as follows:

                                   STATEMENT OF FACTS

        The Copyright Plaintiffs in this case are companies that produce and distribute movies.

 First Amended Compl. (“FAC”) ¶¶ 33-36. All of the Plaintiffs are Nevada corporations or

 Nevada limited liability companies except for Killing Link Distribution, Inc., which is a

 California limited liability company and Plaintiff 42, which is a Hawaii limited liability company.

 Id. at ¶¶ 33-36, 38. Other than Plaintiff 42, which has its principal place of business in Kailua

 Kona, Hawaii, all of the Plaintiffs have their principal offices in California. Id. Plaintiff 42

 distributes and streams licensed content to the public “from a plurality of means including, but

 not limited to, websites.” Id. at ¶ 39. Plaintiff 42 allegedly streams movie-related content from

 the website http://popcorntime4u.com/ under the mark “Popcorn Time” through an agreement

 with the creator of a YouTube channel called “Popcorned Planet” (since 2009). Id. at ¶ 40.

        Faouani is an Algerian citizen who lives and works in Algeria. See Declaration of

 Mohamed Amine Faouani in Support of Motion to Dismiss, attached hereto (“Faouani Decl.”), ¶

 2. Faouani is a director and shareholder of Wicked and VPN.HT (collectively, “Wicked”). Id. at

 ¶ 3. Both Wicked entities are Hong Kong companies that, at various times, operated the website


                                                 1
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 6 of 23 PageID# 399




 VPN.ht and provided a Virtual Private Network (VPN) service. Id. at ¶ 4. Wicked conducts its

 business operations out of Hong Kong and Algeria. Id. at ¶ 5.

        Faouani has never traveled to the United States, and had never heard of the state of

 Virginia prior to this lawsuit. Id. at ¶ 2. He does not have an interest in, use, or possess any real

 property in Virginia. Id. He has not transacted any business in Virginia or contracted to supply

 services or things in Virginia. Id. He does not regularly do or solicit business, engage in any

 other persistent course of conduct, or derive substantial revenue from goods used or consumed or

 services rendered in Virginia. Id. He has not used a computer or computer network located in

 Virginia. Id.

        Wicked does not maintain offices or agents in Virginia, own property in Virginia, solicit

 or initiate business in Virginia, has not deliberately engaged in significant or long-term business

 activities in Virginia, has not entered into any contracts in Virginia, and has not had any in-

 person contact or knowingly corresponded electronically with anyone in Virginia. Id. at ¶ 6.

        Wicked has a business relationship with a company called Voxility SRL (for Eastern

 Europe), which is located in Bucharest, Romania. Id. at ¶ 7. The parties did not sign a formal

 contract governing the relationship. Id. In the arrangement with Voxility SRL, Wicked received

 invoices from and made payments to Voxility LLC in California. Id.

        The Wicked Defendants do not have any relationship with the CoreSite company or the

 CoreSite data center in Reston, Virginia. Id. at ¶ 8. The Wicked Defendants believe, but do not

 personally know, that CoreSite is a sub-contractor of Voxility, and that Voxility contracts with

 CoreSite for use of CoreSite’s data centers. Id. at ¶ 9. The Wicked Defendants did not instruct or

 direct Voxility to do business with CoreSite in Virginia. Id. at ¶ 10.




                                                   2
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 7 of 23 PageID# 400




        None of the Wicked Defendants own the popcorntime.app domain or host the

 popcorntime.app domain. Id. at ¶¶ 11-12. The VPN service provided by Wicked functions like

 most other VPN services. Id. at ¶ 14. Wicked’s VPN does not have any special features and is

 not specially adapted for using the Popcorn Time application. Id. A VPN is like an internet relay.

 The VPN blindly receives data on one side and blindly retransmits the data on the other side. The

 VPN does not inspect the data it sends or receives. Id. at ¶15.

        Plaintiffs allege that the Wicked Defendants’ VPN services are a vehicle for copyright

 and trademark infringement by the VPN subscribers (Defendants DOES 1-100 in this case).

 Plaintiffs filed this lawsuit against the Wicked Defendants as an action for direct copyright

 infringement under 17 U.S.C. §§ 106(1), (3), and (4) and 501, contributory copyright

 infringement by intentional inducement under the Copyright Act, contributory copyright

 infringement based upon material contribution, vicarious infringement, secondary liability for

 DMCA Copyright Act Violations, trademark infringement in violation of Section 32(1) of the

 Lanham Act, 15 U.S.C. § 1114(1), Federal Unfair Competition in violation of Section 43(a) of

 the Lanham Act, 15 U.S.C. § 1125(a); and requested injunctive relief based on contributory

 infringement under the Copyright Act. The Wicked Defendants now move to dismiss the claims

 in the First Amended Complaint against them for lack of personal jurisdiction.

                                           ARGUMENT

 I.   THE WICKED DEFENDANTS ARE NOT SUBJECT TO PERSONAL
 JURISDICTION IN THIS COURT.
        Federal Rule of Civil Procedure 12(b)(2) permits dismissal of an action when the Court

 lacks personal jurisdiction over a defendant. Fed. R. Civ. P. 12(b)(2). When the exercise of

 personal jurisdiction is challenged pursuant to Rule 12(b)(2), the jurisdictional question is to be

 resolved by the judge, “with the burden on the plaintiff ultimately to prove the existence of a


                                                  3
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 8 of 23 PageID# 401




 ground for jurisdiction by the preponderance of the evidence.” America Online, Inc. v. Huang,

 106 F. Supp. 2d 848, 852 (E.D. Va. 2000) (quoting Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.

 1989)).

           A federal district court may only exercise personal jurisdiction over a foreign person or

 corporation if such jurisdiction is authorized by the long-arm statute of the state in which it sits,

 and application of the long-arm statute is consistent with the due process clause of the Fourteenth

 Amendment, U.S. Const. amend. XIV § 1. Consulting Engineers Corp. v. Geometric Ltd., 561

 F.3d 273 (4th Cir. 2009). Under Fourth Circuit law, resolution of a personal jurisdiction

 challenge involves a two-step inquiry. Zaletel v. Prisma Labs, Inc., 226 F.Supp.3d 599 (E.D. Va.

 2016) (citing Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014)). The

 first step is to determine whether Virginia’s long-arm statute, Va. Code § 8.01–328.1, by its

 terms, reaches defendant’s conduct. If the long-arm statute does not reach defendant’s conduct,

 the inquiry ends; there is no personal jurisdiction over defendant. See id. But if the long-arm

 statute, by its terms, reaches defendant’s conduct, then analysis turns to the second step—the due

 process inquiry—to determine whether the long-arm’s reach exceeds its constitutional grasp. Id.

           The relevant portion of Virginia’s long arm statute provides for personal jurisdiction over

 a person, who acts directly or by an agent, as to a cause of action arising from the person’s

 “[t]ransacting any business” in Virginia, “[c]ausing tortious injury by an act or omission” in

 Virginia, or “[c]ausing tortious injury” in Virginia by an act or omission outside Virginia if he (i)

 regularly does or solicits business, or (ii) engages in any other persistent course of conduct, or

 (iii) derives substantial revenue from goods used or consumed or services rendered, in Virginia.

 Va. Code. Ann. § 8.01-328.1(A)(1), (3), and (4). Because Virginia’s long-arm statute is intended

 to extend personal jurisdiction to the extent permissible under the Due Process Clause, the



                                                    4
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 9 of 23 PageID# 402




 statutory inquiry merges with the constitutional inquiry and the court may consider solely

 whether due process is satisfied. Consulting Eng’rs Corp., 561 F.3d at 277; CFA Inst. v. Inst. of

 Chartered Fin. Analysts of India, 551 F.3d 285, 293 (4th Cir. 2009).

        Accordingly, the inquiry becomes whether the defendants maintain sufficient minimum

 contacts with the forum state so as not to offend “traditional notions of fair play and substantial

 justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154 (1945). A court conducts

 the same due process analysis under Federal Rule of Civil Procedure 4(k)(2), only the analysis is

 applied to all fifty states, as opposed to the single forum state. See Base Metal Trading v. OJSC

 Novokuznetsky Aluminum Factory, 283 F.3d 208, 215 (4th Cir. 2002).

        Personal jurisdiction that meets the requirements of due process can be established under

 either general or specific jurisdiction. Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985).

 Where, as here, a defendant’s alleged contacts with the forum also constitute the asserted basis

 for the suit, analysis properly focuses on specific jurisdiction. Zaletel, 226 F.Supp.3d at 606

 (citing Tire Eng’g v. Shandong Linglong Rubber Co., 682 F.3d 292, 301 (4th Cir. 2012) (where

 plaintiff “argues only that the court possess[es] specific jurisdiction over [defendants] ... our

 analysis is confined to that model”)).

        A.     The Wicked Defendants Are Not Subject to Specific Jurisdiction in this
        Court.
        Plaintiffs have failed to allege facts and purposeful minimum contacts sufficient to

 establish specific personal jurisdiction over the Wicked Defendants in this Court. The Fourth

 Circuit has synthesized the due process requirements for asserting specific jurisdiction into a

 three-part test. This test requires the Court to consider, in order, “(1) the extent to which the

 defendant purposefully availed itself of the privilege of conducting activities in the state; (2)

 whether the plaintiffs’ claims arise out of those activities directed at the State; and (3) whether


                                                 5
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 10 of 23 PageID# 403




 the exercise of personal jurisdiction would be constitutionally reasonable.” Consulting Eng’rs

 Corp., 561 F.3d at 279 (citing ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707,

 712 (4th Cir. 2002)).

        The Fourth Circuit has noted that the constitutional standard relevant to personal

 jurisdiction over persons conducting business on the Internet has evolved as necessary to

 accommodate the nature of the Internet and opined that the three-part test should be used to

 determine whether a defendant is subject to jurisdiction in a State because of its electronic

 transmissions to that State. See Zaletel, 226 F.Supp.3d at 606 (citing Unspam Techs., Inc. v.

 Chernuk, 716 F.3d 322, 328 (4th Cir. 2013)). The minimum contacts test is designed to ensure

 that the defendant is not “haled into a jurisdiction solely as a result of random, fortuitous, or

 attenuated contacts.” Burger King, 471 U.S. at 475, 105 S. Ct. 2174. It protects a defendant from

 having to defend himself in a forum where he should not have anticipated being sued. Consulting

 Eng’rs Corp., 561 F.3d at 277 (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

 297, 100 S. Ct. 559, 62 L.Ed.2d 490 (1980)). Because a sovereign’s jurisdiction remains

 territorial, to justify the exercise of personal jurisdiction over a non-resident defendant, the

 defendant’s contacts with the forum state must have been so substantial that “they amount to a

 surrogate for presence and thus render the exercise of sovereignty just.” Consulting Eng’rs Corp,

 561 F.3d at 277-278; ESAB Group, Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997).

        The Fourth Circuit has adopted and adapted the Zippo test, described in further detail in

 the following sections herein, which identified as a guiding principle in Internet-contact cases

 that “the likelihood that personal jurisdiction can be constitutionally exercised is directly

 proportionate to the nature and quality of commercial activity that an entity conducts over the




                                                6
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 11 of 23 PageID# 404




 Internet.” ALS Scan at 713 (quoting Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119,

 1124 (W.D Pa. 1997)).

                1.    The Wicked Defendants Did Not Purposefully Avail Themselves of
                This Forum.
        The Wicked Defendants’ alleged contacts with Virginia do not constitute purposeful

 availment. The first prong of the three-part test articulates the minimum contacts requirement of

 constitutional due process that the defendant purposefully avail himself of the privilege of

 conducting business under the laws of the forum state. Consulting Eng’rs Corp, 561 F.3d at 278.

 Purposeful availment cannot be satisfied by the unilateral activity of those who claim some

 relationship with a nonresident defendant. Kulko v. Superior Court of California In and For City

 and County of San Francisco, 436 U.S. 84, 93-94, 98 S.Ct. 1690 (1978) (quoting Hanson v.

 Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228 (1958)). Instead, a defendant must purposefully

 direct its actions toward a forum in order to be found to have purposefully availed itself of the

 benefits and protections of the forum’s laws. Burger King Corp., 471 U.S. at 476, 105 S.Ct. 2174.

 There must be knowing direction of harm towards the forum state to satisfy this prong. Calder v.

 Jones, 465 U.S. 783, 790 (1984)). The Supreme Court has long held that the purposeful

 availment prong of the personal jurisdiction analysis can be met if a defendant's “intentional

 conduct [in the foreign state was] calculated to cause injury to [the plaintiff] in [the forum state].”

 Calder v. Jones, 465 U.S. 783, 791, 104 S. Ct. 1482 (1984) (“Jurisdiction over petitioners is

 therefore proper in California based on the ‘effects’ of their Florida conduct in California.”). In

 this case however, none of the Plaintiffs suffered their alleged harm or injuries in Virginia, and

 none are Virginia companies.

        In assessing the first prong of the test, courts in the Fourth Circuit have considered a

 variety of nonexclusive factors in determining whether a defendant has purposefully availed


                                                   7
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 12 of 23 PageID# 405




 himself of the forum at issue. Consulting Eng’rs Corp., 561 F.3d at 278. “In a business context,

 these factors may include: (1) whether the defendant maintains offices or agents in the forum

 state; (2) whether the defendant owns property in the forum state; (3) whether the defendant

 reached into the forum state to solicit or initiate business; (4) whether the defendant deliberately

 engaged in significant or long-term business activities in the forum state; (5) whether the parties

 contractually agreed that the law of the forum state would govern disputes; (6) whether the

 defendant made in-person contact with the resident of the forum in the forum state regarding the

 business relationship; (7) the nature, quality and extent of the parties’ communications about the

 business being transacted; and (8) whether the performance of contractual duties was to occur

 within the forum.” Id.

        Applying the foregoing principles here, it is clear that the Wicked Defendants have not

 “purposefully availed” themselves of the privilege of conducting business in Virginia, and thus

 are not subject to specific personal jurisdiction in this forum. None of the business-related factors

 referenced in Consulting Eng’rs Corp. support a finding that the Wicked Defendants

 purposefully availed themselves of the benefits and protections of Virginia’s laws, or that they

 have engaged in purposeful conduct directed towards Virginia. See 561 F.3d at 278. The Wicked

 Defendants have never had an office, agent, or property in Virginia. There are no allegations

 regarding any physical presence of any Wicked Defendant in Virginia via offices, agents,

 property or in-person contact. This case does not involve a business relationship between

 Plaintiffs and the Wicked Defendants, and there are no allegations regarding a contractual

 agreement that Virginia law governed disputes, communications between the parties about any

 business being transacted, or any contractual duties to be performed in Virginia. Faouni has no




                                                  8
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 13 of 23 PageID# 406




 significant or ongoing business activity in Virginia, has never traveled to Virginia or the United

 States, and had never even heard of Virginia prior to this suit.

        Plaintiffs do not allege that the Wicked Defendants reached into Virginia to initiate

 business via in-person or electronic contacts, but rather that they merely “contracted with”

 Voxility, a limited liability company organized under the laws of Virginia with its principal place

 of operations in San Francisco, California, to provide IP addresses to unknown users in unknown

 locations, one of which traced to a data center in Reston, Virginia provided by a different

 company, CoreSite. Wicked’s business relationship was actually with Voxility SRL in Romania.

 See Faouani Decl. ¶ 7. The Wicked Defendants have had no interaction with CoreSite or anyone

 else in Virginia. While the personal jurisdiction analysis focuses on Defendants’ purposeful

 contacts, it was third-party company Voxility, not the Wicked Defendants, that unilaterally

 elected to do business with the CoreSite data center in Virginia, which does not demonstrate any

 purposeful targeting of Virginia by the Wicked Defendants. Plaintiffs’ bare contention that a

 server hosting or transmitting data via Defendants’ VPN service may be located in Virginia is

 insufficient for personal jurisdiction. Instead, this contention illustrates that, to the extent that

 Voxility provided the IP address at issue which transmitted data through the CoreSite server in

 Virginia, both Voxility and the VPN user(s) took unilateral actions directed to Virginia – not the

 Wicked Defendants. Further, the Fourth Circuit has described the level of contact created by the

 connection between an out-of-state defendant and a web server located within a forum as “de

 minimis.” See Carefirst of Maryland v. Carefirst Pregnancy Ctrs., 334 F.3d 390 (4th Cir. 2003)

 (holding that defendant’s employment of Maryland-based web-hosting company did not ground

 specific jurisdiction over defendant in Maryland and it is unreasonable to expect defendant could

 have foreseen that it could be haled into a Maryland court and held to account for the contents of



                                                   9
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 14 of 23 PageID# 407




 its website merely by utilizing servers owned by a Maryland-based company); see also

 FireClean, LLC v. Tuohy, 2016 U.S. Dist. LEXIS 96294, *18 (E.D. Va., July 21, 2016) (finding

 that unilateral actions by hosting companies transmitting defendant’s online content through

 servers located in Virginia were not evidence of defendant’s purposeful targeting of Virginia and

 affirming dismissal for lack of personal jurisdiction). The only possible contact with Virginia is

 through the offering of the single allegedly infringing IP address associated with the server in

 Virginia, that was provided to Voxility through RIPE or ARIS, then provided to the Wicked

 Defendants through Voxility, which utilized the CoreSite data center in Reston, Virginia. See

 FAC ¶¶141-144. It appears completely “random, fortuitous, or attenuated” that one IP address

 transmitted data through a server in Virginia secured by Voxility through CoreSite. Contacts of

 that kind do not indicate purposeful targeting of Virginia. Thus, the Wicked Defendants’ contacts

 with Virginia are not of the quantity, nature, or quality that give rise to personal jurisdiction. In

 no meaningful way did the Wicked Defendants purposefully avail themselves of the privilege of

 conducting business in Virginia [or the United States], and Plaintiffs cannot satisfy the first

 prong of the three-part test required to exercise personal jurisdiction over the Wicked

 Defendants.

                2.      Plaintiffs’ Claims Do Not Arise Out of Activities Directed at Virginia.
        The second prong of the test for specific jurisdiction—that the plaintiff’s claims arise out

 of the activities directed at the forum—requires that the defendant’s contacts with the forum state

 form the basis of the suit. See Consulting Eng’rs Corp., 561 F.3d at 279; Burger King, 471 U.S.

 at 472, 105 S. Ct. 2174. If the plaintiff satisfies prongs one and two, prong three comes into play.

 Id.

        The Fourth Circuit has adopted a modified version of the Zippo sliding scale for defining

 when electronic contacts with a state constitute sufficient purposeful conduct. See Zippo Mfg. Co.

                                                  10
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 15 of 23 PageID# 408




 v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997); ALS Scan, 293 F.3d at 714.

 Using the sliding scale, a court may exercise jurisdiction over an out-of-state defendant only

 when that entity “(1) directs electronic activity into the State, (2) with the manifested intent of

 engaging in business or other interactions within the State, and (3) that the activity creates, in a

 person within the State, a potential cause of action.” ALS Scan, Inc., 293 F.3d at 714. Under this

 standard, a person who simply places information on the Internet does not subject himself to

 jurisdiction in each State into which the electronic signal is transmitted and received. Id. In the

 Fourth Circuit's view, “[s]uch passive Internet activity does not generally include directing

 electronic activity into the State with the manifested intent of engaging business or other

 interactions in the State thus creating in a person within the State a potential cause of action

 cognizable in courts located in the State.” Id.

        Relatedly, the Supreme Court has underscored that a defendant’s relationship to the

 forum state “must arise out of contacts that ‘the defendant himself’ creates with the forum state.”

 Walden v. Fiore, 134 S.Ct. 1115 1122, 188 L.Ed.2d 12 (2014) (quoting Burger King, 471 U.S. at

 475, 105 S. Ct. 2174). The Walden Court further emphasized that the “minimum contacts

 analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s contacts

 with persons who reside there.” Id. (emphasis added). Thus, “[d]ue process requires that a

 defendant be haled into court in a forum State based on his own affiliation with the State, not

 based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with other

 persons affiliated with the State.” Id. (quoting Burger King, 471 U.S. at 475, 105 S. Ct. 2174).

        Here, the claims do not arise out of activities directed at Virginia, and the Wicked

 Defendants did not direct electronic activity into Virginia with the manifested intent of engaging

 in business or other interactions. Moreover, any activity by the Wicked Defendants could not



                                                   11
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 16 of 23 PageID# 409




 have created, in a person within Virginia, a potential cause of action, as no Plaintiffs are or were

 ever located in Virginia. Plaintiffs’ claims arise out of alleged copyright and trademark

 infringement by and related to alleged subscribers of the Wicked Defendants’ VPN services, i.e.

 Defendants DOES 1-100. More specifically, Plaintiffs allege that Defendants DOES 1-100

 obtained an IP address from the Wicked Defendants via their VPN service, and used the IP

 address to download and reproduce or share copies of copyright protected content, including

 Plaintiffs’ works, to individuals across the world and/or stream (publicly perform) from said IP

 address. See FAC ¶¶ 60, 172.

        The facts giving rise to Plaintiffs’ claims in this case involve online activity and VPN

 services that were not expressly directed at Virginia, but to an undefined group of Internet users

 around the world. Nothing indicates that the Wicked Defendants specifically directed advertising

 or web activity at Virginia or to Virginia or U.S. users. The Wicked Defendants did not direct the

 sales of VPN services to Virginia or any Virginia consumers, nor did it require or request that

 Voxility subcontract to the CoreSite data center in Reston, Virginia. The Wicked Defendants did

 not specifically structure the relationship with Voxility to facilitate anything or provide any

 services in Virginia. The IP address at issue was obtained indirectly, as Voxility reallocated or

 reassigned IP addresses it received from ARIN and RIPE to its customer Wicked, and Wicked

 offered the IP addresses to subscribers via its VPN service. See FAC, ¶¶ 142-144. Plaintiffs

 allege that Defendants DOES 1-100, after obtaining an IP address from Wicked, then used the IP

 address to commit acts of copyright and trademark infringement. The data transmitted through

 Wicked’s VPNs is encrypted and the VPN does not inspect the data it sends or receives, nor does

 Wicked control subscribers’ web activity.




                                                 12
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 17 of 23 PageID# 410




        The Fourth Circuit has made it clear that personal jurisdiction requires purposeful

 targeting of a forum, not just the level of interactivity of the website at issue, with manifest intent

 to engage in business there. ALS Scan, 293 F.3d at 714; Graduate Mgmt. Admission Council v.

 Raju (GMAC), 241 F.Supp.2d 589, 594 (E.D. Va. 2003). The analysis must focus on the nature,

 quality, and quantity of the contacts, as well as their relation to the forum state. Carefirst of

 Maryland v. Carefirst Pregnancy Ctrs., 334 F.3d 390 (4th Cir. 2003); see also ESAB Group, Inc.

 v. Centricut, Inc., 126 F.3d 617, 625-26 (emphasizing importance, in light of Calder, of evidence

 that defendant expressly aimed or directed its conduct toward forum state and noting that

 business activities focusing “generally on customers located throughout the United States and

 Canada without focusing on and targeting” forum state cannot yield personal jurisdiction). The

 ALS Scan approach reconciles the increased interconnectivity of the Internet Age with the maxim

 that “technology cannot eviscerate the constitutional limits on a State’s power to exercise

 jurisdiction over a defendant.” See ALS Scan, 293 F.3d at 711.

        In this case, the subscriber of IP address 104.152.44.26 (the IP address associated with

 the CoreSite data center in Virginia) is alleged to have had a high number of instances of

 infringement. See FAC ¶ 191. Even if said subscriber obtained the IP address at issue through

 Wicked by way of Voxility by way of CoreSite, any interaction between the subscriber (who

 could be located anywhere) and the server in Virginia was in the subscriber’s unilateral control

 as Wicked did not control subscribers’ VPN activity, and is far too “random, fortuitous, or

 attenuated” to form the basis for personal jurisdiction over the Wicked Defendants. See Zaletel v.

 Prisma Labs, Inc., 226 F.Supp.3d 599, 610 (E.D. Va. 2016) (finding user-initiated contact to be

 fortuitous and not arising out of defendant created contacts with the forum). Wicked functioned

 from Hong Kong and Algeria as a VPN service provider, and in that role provided IP addresses



                                                   13
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 18 of 23 PageID# 411




 to users all over the world to enable them to relay encrypted information over the Internet.

 Wicked did not select or knowingly transmit infringing works specifically to Virginia with the

 intent of engaging in business or any other transaction in Virginia. Rather, its role as a VPN

 provider was passive at most. Thus, under the sliding scale test, the Wicked Defendants did not

 direct electronic activity specifically at any target in Virginia; did not manifest an intent to

 engage in a business or some other interaction in Virginia; and none of its conduct in enabling

 VPN use created a cause of action in a person in Virginia, as no Plaintiff is a Virginia resident or

 entity, and all are companies organized in and/or operating out of Nevada, California, or Hawaii.

        Accordingly, Plaintiffs cannot satisfy the second prong of the three-part test because its

 claims do not arise out of activities directed at Virginia.

                3.    The Exercise of Personal Jurisdiction Over the Wicked Defendants Is
                Not Constitutionally Reasonable.
        Finally, under the third prong of the Fourth Circuit’s test, a Court may consider

 “additional factors to ensure the appropriateness of the forum once it has determined that a

 defendant purposefully availed itself” of the forum. Consulting Eng’rs Corp. 561 F.3d at 279.

 Such factors include: (1) the burden on the defendant of litigating in the forum; (2) the interest of

 the forum state in adjudicating the dispute; (3) the plaintiff’s interest in obtaining convenient and

 effective relief; (4) the shared interest of the states in obtaining efficient resolution of disputes;

 and (5) the interests of the states in furthering substantive social policies. Id. (citing Burger King,

 471 U.S. at 477, 105 S. Ct. 2174).

        The Wicked Defendants contend that they have not purposefully availed themselves of

 this forum. However, even if purposeful availment were established, the third prong of the

 specific jurisdiction test also weighs against exercising personal jurisdiction over the Wicked

 Defendants, an Algerian citizen and two Hong Kong corporations. As the Supreme Court has


                                                   14
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 19 of 23 PageID# 412




 explained, “[t]he unique burdens placed upon one who must defend oneself in a foreign legal

 system should have significant weight in assessing the reasonableness of stretching the long arm

 of personal jurisdiction over national borders.” Asahi Metal Ind. Co. v. Superior Court, 480 U.S.

 102, 114, 107 S.Ct. 1026 (1987); see also Foster v. Arletty 3 Sarl, 278 F.3d 409, 414 (4th

 Cir.2002).

        As Plaintiffs cannot satisfy the third prong, or any prong, of the three-part test, Virginia

 cannot exercise specific personal jurisdiction over the Wicked Defendants.

        B.     The Wicked Defendants Are Not Subject to General Jurisdiction in this
        Court.
        General jurisdiction exists for claims entirely distinct from the defendant’s in-state

 activities when a defendant’s activities in the state have been “continuous and systematic.”

 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 & n.9 (1984). General

 jurisdiction may be asserted over a defendant “whose activities in the forum state have been

 continuous and systematic.... But the threshold level of minimum contacts sufficient to confer

 general jurisdiction is significantly higher than for specific jurisdiction.” ESAB Group, 126 F.3d

 at 623. ALS Scan, Inc. v. Digital Service Consultants, 293 F.3d 707 (4th Cir. 2002). General

 jurisdiction exists only when a defendant’s “affiliations with the State are so ‘continuous and

 systematic’ as to render [it] essentially at home in the forum State.” Daimler AG v. Bauman, 134

 S. Ct. 746, 760 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

 919, 131 S. Ct. 2846 (2011)) (emphasis added).

        Plaintiffs have not alleged jurisdiction on the basis that the Wicked Defendants engaged

 in continuous and systematic activities within Virginia, and as there are insufficient contacts for

 specific jurisdiction over the Wicked Defendants, there can be no general jurisdiction over the




                                                 15
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 20 of 23 PageID# 413




 Wicked Defendants. The Wicked Defendants’ VPNs that were routed through a server in

 Virginia do not provide a basis for general jurisdiction. In ALS Scan, the Fourth Circuit stated:

        We are not prepared at this time to recognize that a State may obtain general
        jurisdiction over out-of-state persons who regularly transmit electronic signals
        into the State via the Internet solely on those transmissions. Something more
        would have to be demonstrated.
 293 F.3d at 715.

 Plaintiffs have not made any showing that the Wicked Defendants’ activities come close to

 demonstrating “something more” such that the Court’s exercise of general jurisdiction would be

 constitutionally permissible. See also Baker v. Patterson Med. Supply, Inc., No. 4:11cv37, 2011

 WL 7153948, at *8 (E.D. Va. Nov. 17, 2011) (finding that plaintiff cannot make out a prima

 facie case for general jurisdiction over out-of-state defendant based upon defendant’s minimally

 interactive website); America Online v. Huang (by registering the two domain names at issue

 here, eAsia did not purposefully direct its activities at this forum, and due process would be

 offended were personal jurisdiction granted based on those contacts); Danville Plywood Corp. v.

 Plain and Fancy Kitchens, Inc., 218 Va. 533, 534, 238 S.E.2d 800, 801-02 (1977) (nonresident

 purchaser did not have minimum contacts with Virginia, even though it ordered plywood panels

 from a Virginia company, for delivery F.O.B. Danville, Virginia).

        Accordingly, the Court may not exercise general personal jurisdiction over the Wicked

 Defendants.

 II.    THE WICKED DEFENDANTS HAVE NOT BEEN LAWFULLY SERVED.
        A court generally lacks personal jurisdiction over unserved parties. See, e.g., Attkisson v.

 Holder, 925 F.3d 606 (4th Cir. 2019) (affirming dismissals without prejudice for unnamed John

 Doe defendants not served within 90 days after the complaint per Rule 4(m)), Koehler v.

 Dodwell, 152 F.3d 304, 306 (4th Cir. 1998) (“Absent waiver or consent, a failure to obtain

 proper service on the defendant deprives the court of personal jurisdiction over the defendant.”).

                                                 16
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 21 of 23 PageID# 414




        On April 30, 2021, Plaintiffs’ counsel filed a “Request for Entry of Default” stating that

 “Defendants were served… by registered email” and declares that service was proper under Rule

 4(f)(3) and the Court’s order of April 8, 2021. See Request for Entry of Default, Dkt. No. 027 at

 1; Temporary Restraining Order, Dkt. No. 016 at 10.

        FRCP 4(f)(3) provides that service may be effectuated “by other means not prohibited by

 international agreement, as the court orders” and the Court’s April 8, 2021 order stated that

 process “may be served by any means authorized by law.” Service via “registered email” is not

 authorized by law and was not ordered by the Court. Accordingly, the Wicked Defendants have

 not been lawfully served and the Court lacks personal jurisdiction over the Wicked Defendants.

 See Koehler v. Dodwell, 152 F.3d at 306 (4th Cir. 1998).

 III.   THE INJUNCTIONS MUST BE DISSOLVED
        On April 8, 2021 the Court entered a temporary restraining order freezing a Paypal

 account. See Dkt. No. 016 at 8. On April 21, 2021, the Court determined that it had personal

 jurisdiction over the Wicked Defendants and issued a preliminary injunction. See Dkt. No. 026

 at 4-5. For the reasons set forth in Section I, supra, the Court does not have personal jurisdiction

 over the Wicked Defendants and the injunction freezing the PayPal account at issue must be

 dissolved. Additionally, the Paypal account frozen pursuant to the Court’s April 8, 2021 order

 does not belong to the named Wicked Defendants, but instead to Wicked Technology UAE

 (“Wicked UAE”). Faouani Decl. ¶ 17. Wicked UAE is a company formed under the laws of the

 United Arab Emirates and a non-party to this proceeding.




                                                 17
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 22 of 23 PageID# 415




                                        CONCLUSION

        For all of the foregoing reasons, the Amended Complaint should be dismissed as to the

 Wicked Defendants based on a lack of personal jurisdiction pursuant to Rule 12(b)(2).



        Date: May 6, 2021                           Respectfully Submitted,

                                                    WICKED TECHNOLOGY LIMITED d/b/a
                                                    VPN.HT, VPN.HT LIMITED, and
                                                    MOHAMED AMINE FAOUANI




                                                    /Benjamin E. Maskell/_______________
                                                    Benjamin E. Maskell, Esquire
                                                    Va. State Bar No. 78791
                                                    MASKELL LAW PLLC
                                                    937 N. Daniel St.
                                                    Arlington, VA 22201
                                                    Telephone: (703) 568-4523
                                                    Email: Ben@MaskellLaw.com
                                                    Counsel for Defendants Wicked Technology
                                                    Limited, VPN.HT Limited, and Mohamed
                                                    Amine Faouani




                                               18
Case 1:21-cv-00282-RDA-TCB Document 30 Filed 05/06/21 Page 23 of 23 PageID# 416




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2021, a true copy of the foregoing Memorandum in

 Support of Motion to Dismiss Plaintiffs’ First Amended Complaint was filed electronically with

 the Clerk of Court using the CM/ECF system, which will send a notification of such filing to the

 following:

        Kerry S. Culpepper
        CULPEPPER IP, LLLC
        75-170 Hualalai Road, Suite B204
        Kailua-Kona, Hawai’i 96740
        kculpepper@culpepperip.com
        Counsel for Plaintiffs

        Timothy B. Hyland
        HYLAND LAW PLLC
        1818 Library Street, Suite 500
        thyland@hylandpllc.com
        Counsel for Plaintiffs

                                                    /Benjamin E. Maskell/_______________
                                                    Benjamin E. Maskell, Esquire
                                                    Va. State Bar No. 78791
                                                    MASKELL LAW PLLC
                                                    937 N. Daniel St.
                                                    Arlington, VA 22201
                                                    Telephone: (703) 568-4523
                                                    Email: Ben@MaskellLaw.com
                                                    Counsel for Defendants Wicked Technology
                                                    Limited, VPN.HT Limited, and Mohamed
                                                    Amine Faouani




                                               19
